                  Case 8:17-bk-10706-SC            Doc 465 Filed 06/05/18 Entered 06/05/18 15:37:31                  Desc
                                                     Main Document Page 1 of 2


                       1 William N. Lobel (CA Bar No. 93202)
                         wlobel@pszjlaw.com
                       2 PACHULSKI STANG ZIEHL & JONES LLP
                         650 Town Center Drive, Suite 1500                                FILED & ENTERED
                       3 Costa Mesa, CA 92626
                         Telephone: (714) 384-4740
                       4 Facsimile: (714) 384-4741                                              JUN 05 2018

                      5 Special Reorganization Counsel for                                 CLERK U.S. BANKRUPTCY COURT
                        Debtor and Debtor-in-Possession, John Jean Bral                    Central District of California
                                                                                           BY nbolte     DEPUTY CLERK
                      6
                        Alan J. Friedman (CA Bar No. 132580)
                      7 afriedman@shbllp.com
                        SHULMAN HODGES & BASTIAN LLP
                      8 100 Spectrum Center Drive, Suite 600
                        Irvine, California 92618
                      9 Telephone: (949) 340-3400
                        Facsimile: (949) 340-3000
                     10
                        Attorneys for Debtor and Debtor-in-Possession,
                     11 John Jean Bral

                     12

                     13
                                                      UNITED STATES BANKRUPTCY COURT
                     14
                                            CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                     15

                     16 In re:                                              Case No: 8:17-bk-10706 SC
                     17                                                     Chapter 11
                     18      JOHN JEAN BRAL,
                                                                            SCHEDULING ORDER ON FILING OF AND
                     19              Debtor and Debtor-in-Possession.       HEARING ON DEBTOR’S SECOND
                                                                            AMENDED DISCLOSURE STATEMENT
                     20
                                                                            DESCRIBING SECOND AMENDED
                     21                                                     CHAPTER 11 PLAN AND SECOND
                                                                            AMENDED CHAPTER 11 PLAN
                     22
                                                                            Hearing on Approval of Disclosure Statement
                     23                                                     Date: July 19, 2018
                                                                            Time: 11:00 a.m.
                     24                                                     Courtroom: 5C
                     25

                     26
                                     Pursuant to the Court's ruling at the hearing held on May 31, 2018, with respect to the
                     27
                            Debtor's First Amended Disclosure Statement Describing First Amended Chapter 11 Plan [Docket
                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618        5429-000\1230332.1
                  Case 8:17-bk-10706-SC                  Doc 465 Filed 06/05/18 Entered 06/05/18 15:37:31                Desc
                                                           Main Document Page 2 of 2


                       1 No. 415] and his First Amended Chapter 11 Plan [Docket No. 416], the Court directed counsel for

                       2 Debtor to submit a Scheduling Order as to the dates set forth below.

                       3                                               SCHEDULING ORDER

                       4             The Court hereby sets the following deadlines with respect to the filing of and hearing on

                       5 the Debtor’s Second Amended Disclosure Statement Describing Second Amended Chapter 11

                       6 Plan (the “Second Amended Disclosure Statement”) and Second Amended Chapter 11 Plan

                       7 (“Second Amended Plan”):

                       8               1.        The deadline for the Debtor to file the Second Amended Disclosure Statement is

                       9 June 8, 2018.

                     10                2.        The deadline for the Debtor to file the Second Amended Plan is June 8, 2018.

                     11                3.        The deadline to file objections to the Second Amended Disclosure Statement is

                     12 June 28, 2018.

                     13                4.        The deadline for the Debtor to file a reply to any objections to the Second

                     14 Amended Disclosure Statement is July 12, 2018.

                     15                5.        The hearing on approval of the Second Amended Disclosure Statement shall be

                     16 held on July 19, 2018 at 11:00 a.m.

                     17                6.        The Debtor's exclusivity period to obtain acceptances of his Second Amended Plan

                     18 shall remain in place such that said period is extended to and including July 19, 2018, the date set
                     19 by the Court for hearing on the Second Amended Disclosure Statement.

                     20              IT IS SO ORDERED.
                     21                                                          ###
                     22

                     23
                            Date: June 5, 2018
                     24

                     25

                     26
                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            5429-000\1230332.1                                     2
